FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MELISSA CARIN MATHER BOBKA,                        No. 18-55688
                       Appellant,
                                                      D.C. No.
                      v.                           3:17-cv-02380-
                                                     GPC-AGS
 TOYOTA MOTOR CREDIT
 CORPORATION,
                                   Appellee.          OPINION

         Appeal from the United States District Court
           for the Southern District of California
         Gonzalo P. Curiel, District Judge, Presiding

           Argued and Submitted October 16, 2019
                    Pasadena, California

                       Filed August 3, 2020

 Before: Jacqueline H. Nguyen and Eric D. Miller, Circuit
      Judges, and Eric N. Vitaliano, * District Judge.

                     Opinion by Judge Miller




     *
       The Honorable Eric N. Vitaliano, United States District Judge for
the Eastern District of New York, sitting by designation.
2    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

                          SUMMARY **


                           Bankruptcy

    The panel affirmed the district court’s affirmance of the
bankruptcy court’s ruling that a creditor’s post-discharge
collection efforts on a vehicle lease did not violate the
discharge injunction in a Chapter 7 case.

    The debtor sent the creditor a signed lease assumption
agreement before she received her bankruptcy discharge.
The panel held that debtors’ lease assumptions survive
discharge even if they are not reaffirmed under 11 U.S.C.
§ 524(c). The panel also held that the debtor and the creditor
mutually waived the procedural requirements for a lease
assumption by a debtor under § 365(p).


                            COUNSEL

Michael G. Doan (argued), Doan Law Firm, Oceanside,
California, for Appellant.

Aaron J. Malo (argued) and Karin Dougan Vogel, Sheppard
Mullin Richter & Hampton LLP, San Diego, California, for
Appellee.

Jan T. Chilton and Mark Joseph Kenney, Severson &
Werson, San Francisco California, for Amicus Curiae
American Financial Services Association.

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.            3

Tara Twomey, National Consumer Bankruptcy Rights
Center, San Jose, California, for Amici Curiae National
Consumer Bankruptcy Rights Center and National
Association of Consumer Bankruptcy Attorneys.


                        OPINION

MILLER, Circuit Judge:

    When Melissa Mather Bobka filed for Chapter 7
bankruptcy, she wanted to keep her leased Toyota Rav4. She
called Toyota and was told that to keep the vehicle, she
would need to assume the lease. Two months later, Mather
sent Toyota a signed assumption agreement. She received
her bankruptcy discharge the next day.

    By then, Mather had stopped making lease payments,
and when Toyota sought to collect Mather’s past-due
balance, she refused to pay. Mather asserted that her
obligations under the lease did not survive the bankruptcy
discharge because the assumption agreement had not been
reaffirmed under 11 U.S.C. § 524(c). When Toyota
continued its collection efforts, Mather sought sanctions,
alleging that Toyota had violated section 524’s discharge
injunction. She also argued that the assumption agreement
was independently invalid because she and Toyota had not
followed the required procedures for a lease assumption
under 11 U.S.C. § 365(p).

   The bankruptcy court and the district court rejected
Mather’s interpretation of the Bankruptcy Code. We agree
with both courts that lease assumptions survive discharge
even if they are not reaffirmed, and that Mather and Toyota
mutually waived section 365(p)’s procedural requirements.
We therefore affirm.
4   MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

                                I

    In 2016, Mather filed a petition for bankruptcy under
Chapter 7. She listed $51,252 in assets—consisting
primarily of a Toyota Tundra and a Toyota Rav4—against
$145,411 in liabilities. In her statement of intention filed
with the petition, Mather mistakenly described Toyota as the
owner of a secured claim against the Rav4, rather than as a
lessor, and stated her intent to reaffirm what she described
as a secured debt.

    When a debtor enters Chapter 7 bankruptcy, the creditors
appoint a trustee, who is responsible for administering the
bankruptcy estate, and who has authority to assume or reject
any unexpired contracts—including leases—to which the
debtor is a party. 11 U.S.C. §§ 365(a), 365(d)(1), 702. If the
trustee assumes the lease, the estate is liable for the debtor’s
obligations under the lease, and in exchange, the estate can
obtain the benefits of the lease. Id. § 365(b)(1), (e)(1). If the
trustee rejects the lease, the rejection is deemed a breach of
the lease, and the claim created by that breach is treated as
one that arose before the petition was filed. Id. § 502(g)(1).

    Before 2005, only the trustee could assume or reject a
lease. Trustees ordinarily did not assume individual debtors’
leases of personal property because doing so would not
benefit the creditors or the estate. But in the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005
(BAPCPA), Pub. L. No. 109-8, § 309(b), 119 Stat. 23, 82,
Congress added section 365(p), which allows the debtor to
assume a lease of personal property. 11 U.S.C. § 365(p).
Paragraph (2) of that subsection provides:

        (A) If the debtor in a case under chapter 7 is
        an individual, the debtor may notify the
        creditor in writing that the debtor desires to
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.             5

       assume the lease. Upon being so notified, the
       creditor may, at its option, notify the debtor
       that it is willing to have the lease assumed by
       the debtor and may condition such
       assumption on cure of any outstanding
       default on terms set by the contract.

       (B) If, not later than 30 days after notice is
       provided under subparagraph (A), the debtor
       notifies the lessor in writing that the lease is
       assumed, the liability under the lease will be
       assumed by the debtor and not by the estate.

       (C) The stay under section 362 and the
       injunction under section 524(a)(2) shall not
       be violated by notification of the debtor and
       negotiation of cure under this subsection.
Id. § 365(p)(2).

    Although Mather sought to keep her leased Rav4, she did
not follow the procedures set out in section 365(p)(2). On
September 8, 2016, Mather called Toyota to ask about
keeping the vehicle. Toyota’s agent told Mather that she
would need to enter into a lease assumption. The agent did
not ask Mather to confirm her request in writing as required
by section 365(p)(2)(A), and she did not do so. Instead, the
agent sent an assumption agreement to Mather and her
attorneys, explaining that the agreement would constitute an
assumption of the lease effective upon Toyota’s receipt of
the signed agreement. Mather did not return the agreement
until December 5—well more than 30 days after she orally
informed Toyota that she wished to keep her leased vehicle.
Mather received her bankruptcy discharge the next day.
6   MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

    Although Mather was current on her lease when she
entered bankruptcy, she began missing payments in
November 2016. After the discharge was entered, Toyota
contacted Mather to recover the missed payments. Mather
ultimately surrendered the Rav4, but she did not pay back
her overdue balance on the lease. She told Toyota that the
debt had been discharged in bankruptcy, and she denied that
her assumption of the lease was effective.

     Toyota continued its collection efforts, and Mather
responded by seeking relief in the bankruptcy court,
including an injunction, sanctions, fees, and more than
$50,000 in damages. In her request for an order to show
cause, Mather alleged that Toyota had violated the automatic
stay by sending her the lease assumption agreement, see
11 U.S.C. § 362, and that its collection efforts violated the
discharge injunction, see id. § 524(a)(2). According to
Mather, obligations under a lease survive discharge only if
they are reaffirmed under section 524(c). That statute
provides that “[a]n agreement between a holder of a claim
and the debtor, the consideration for which, in whole or in
part, is based on a debt that is dischargeable . . . is
enforceable only to any extent enforceable under applicable
nonbankruptcy law,” and only if certain procedural
requirements are met, including that (1) the debtor received
certain disclosures, and (2) the agreement has been filed with
the court together with a declaration from the debtor’s
attorney stating that the agreement is fully informed and
voluntary and does not impose an undue hardship. Id.
§ 524(c). If the debtor was unrepresented while negotiating
the agreement, the court must approve the agreement before
it can become effective. Id. § 524(c)(6)(A).

   The bankruptcy court rejected Mather’s claims,
concluding that a lease assumption under section 365(p)
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.                7

need not comply with the reaffirmation procedures of section
524(c). The bankruptcy court also held that Mather had
successfully assumed the lease, despite the procedural
infirmities in her agreement with Toyota. The district court
affirmed.

                              II

    We begin by considering whether a lease assumption can
survive discharge even though it is not reaffirmed. That is a
purely legal issue, so our review is de novo. See Blausey v.
U.S. Tr., 552 F.3d 1124, 1132 (9th Cir. 2009) (per curiam).

    The question of statutory interpretation presented here
turns on the resolution of an apparent conflict between
sections 365(p) and 524(c). Normally, when a bankruptcy
proceeding ends, the debtor is “discharge[d] . . . from all
debts that arose before the date of the order for relief.”
11 U.S.C. § 727(b). Section 524(c) provides for a limited
exception to that rule by allowing an agreement “based on a
debt that is dischargeable” to be reaffirmed and thus remain
enforceable after discharge. Id. § 524(c). But reaffirmation
can occur only when the debtor receives certain procedural
protections, including the involvement of the bankruptcy
court. Id. On the other hand, section 365(p) provides that
when a lease is assumed, “the liability under the lease will
be assumed by the debtor and not by the estate.” Id.
§ 365(p)(2)(B). In Mather’s view, section 365(p) would
conflict with section 524(c) if it allowed a lease assumption
agreement to survive discharge, because such an agreement
would be “based on a debt that is dischargeable” and thus
would need to meet the conditions of section 524(c) before
a lessor could enforce it against a lessee. No court of appeals
has yet considered whether lease assumptions under section
365(p) require reaffirmation under section 524(c), and
bankruptcy courts have reached differing conclusions.
8   MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

Compare, e.g., In re Anderson, 607 B.R. 133 (Bankr. D.
Mass. 2019) (lease assumption does not require
reaffirmation), In re Abdemur, 587 B.R. 167 (Bankr. S.D.
Fla. 2018) (same), and In re Ebbrecht, 451 B.R. 241 (Bankr.
E.D.N.Y. 2011) (same), with In re Rogers, 359 B.R. 591
(Bankr. D.S.C. 2007) (lease assumption requires
reaffirmation), and In re Creighton, 427 B.R. 24 (Bankr. D.
Mass. 2007) (same).

    According to Mather, the text of section 365(p) indicates
that a lease assumption can create an obligation that survives
discharge only if it is reaffirmed. Mather emphasizes that the
provision says that “liability under the lease will be
assumed”; in her view, the use of the future tense suggests
that some further action—specifically, reaffirmation—must
be completed before a lease assumption can effectively
impose liability on the debtor. According to Mather, “it’s no
coincidence” that section 365(p) uses the same phrase (“will
be”) as the disclosure that must be given to a debtor who
wishes to enter into a reaffirmation agreement, namely, that
the debtor’s “obligations will be determined by the
reaffirmation agreement.” 11 U.S.C. § 524(k)(3)(J)(i).

    We think it probably is a coincidence. The phrase “will
be” occurs more than 100 times in the Bankruptcy Code,
mostly in contexts having nothing to do with either
assumptions or discharges. The more natural explanation for
the use of “will be” is not that the provision contemplates
some separate future action, but rather that the future tense
is dictated by the conditional clause that begins the sentence:
“If” the debtor notifies the lessor within 30 days that the
lease is assumed, then “the liability under the lease will be
assumed by the debtor.” The sentence uses “will be” because
both events are expected to occur in the future.
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.                9

    Although the language of section 365(p) does not
directly answer the question presented, three indications in
the text and overall structure of the Code lead us to conclude
that a lease assumption need not be reaffirmed in order to
survive discharge. That interpretation is further supported by
the settled understanding of assumptions under the pre-2005
version of section 365.

    First, “[i]t is ‘a cardinal principle of statutory
construction’ that ‘a statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence, or
word shall be superfluous, void, or insignificant.’” TRW Inc.
v. Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v.
Walker, 533 U.S. 167, 174 (2001)). If lease assumptions do
not survive discharge unless they are reaffirmed, then
section 365(p) would be superfluous in at least two ways.

    Most specifically, requiring debtors to reaffirm lease
assumptions would make section 365(p)’s safe-harbor
provisions superfluous. Section 365(p)(2)(C) clarifies that if
the parties contact each other to negotiate an assumption
agreement, their communications will not violate either the
“stay under section 362 [or] the injunction under section
524(a)(2).” But the section 524 injunction exists only after
discharge. 11 U.S.C. § 524(a)(2). If a lease assumption must
be reaffirmed to survive discharge—a process that must be
completed “before the granting of the discharge,” id.
§ 524(c)(1)—then, logically, the negotiation of a lease
assumption could never violate the post-discharge
injunction. Under Mather’s reading, section 365(p)’s
protection against violating the discharge injunction would
be surplusage.

    More broadly, if every lease assumption must be
reaffirmed to survive discharge, then section 524(c)’s more
onerous requirements would displace section 365(p)’s more
10 MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

informal ones. To initiate a lease assumption under section
365(p), a lessee need only write to the lessor. From there, the
creditor may decide whether to agree to a lease assumption
and whether to condition its agreement on cure; the debtor
then has another chance to decide whether to assume the
lease. 11 U.S.C. § 365(p)(2)(A)–(B). In contrast, section
524(c) dictates court involvement in most cases: the
reaffirmation agreement must be “filed with the court,” and
under certain circumstances, the court must hold a hearing
to inform the debtor that reaffirmation is not required and
that the debt would otherwise be discharged. Id. § 524(c)(3),
(d). If the Code requires a separate reaffirmation agreement
in order to make a lease assumption effective, it is difficult
to see how section 365(p)(2) serves any purpose.

    Mather responds by arguing that a lease assumption must
be reaffirmed under section 524(c) only if the parties want it
to continue past discharge; otherwise, she says, the parties
can simply agree to an assumption that lasts only until
discharge, a creation she terms a “non-recourse lease.” But
that interpretation runs headlong into the same problems it
purports to solve. Nothing in the text of sections 365(p) and
524(c) suggests the structure Mather proposes, and Mather
does not explain how a “non-recourse lease”—which, by her
definition, could be created only before discharge—avoids
making surplusage of section 365(p)’s safe harbor for post-
discharge negotiation. Nor can we see why a lessor would
ever agree to enter into such an arrangement. An assumption
that does not create personal liability for future lease
payments would give the lessor nothing to compensate it for
the debtor’s continued use of the leased property and the
depreciation of the property’s value. No rational lessor
would accept a “non-recourse lease” like the one Mather
proposes: in this case, a lease that allows Mather to keep
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP. 11

using the Rav4 but prohibits Toyota from enforcing the lease
terms against her if she breaches them.

    Second, “it is a commonplace of statutory construction
that the specific governs the general.” RadLAX Gateway
Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012)
(quoting Morales v. Trans World Airlines, Inc., 504 U.S.
374, 384 (1992)). Here, that principle supports the
conclusion that section 365(p), which sets out procedures
specifically applicable to individual debtors’ assumptions of
leases of personal property, should control over the more
general reaffirmation procedures of section 524(c). Mather
notes that section 524(c) “actually contains more procedural
steps and more words” than section 365(p). But we do not
measure specificity by the number of words in a provision.
Section 524(c) is logically broader than section 365(p)
because it governs many different types of agreements
involving otherwise dischargeable debt, in contrast to the
narrower issue of leases of personal property addressed by
section 365(p).

    Third, other provisions of the Bankruptcy Code suggest
that lease assumptions under section 365(p) do not require
reaffirmation under section 524(c). For example, section
362(h) requires individual debtors under some
circumstances to indicate in their statement of intention
whether they will “either redeem . . . personal property
pursuant to section 722, enter into an agreement of the kind
specified in section 524(c) applicable to the debt secured by
such personal property, or assume such unexpired lease
pursuant to section 365(p) if the trustee does not do so.”
11 U.S.C. § 362(h)(1)(A) (emphasis added). As we have
previously explained, that provision’s use of “either . . . or”
indicates that it designates distinct options. In re Dumont,
581 F.3d 1104, 1114 (9th Cir. 2009). The separate listing of
12 MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

reaffirmation under section 524(c) and assumption under
section 365(p) undermines the suggestion that a debtor
opting for assumption must also pursue reaffirmation.

    Our interpretation is also supported by section 524(k),
which specifies the disclosures that must be provided to a
debtor who elects reaffirmation. None of the required
disclosures is well tailored to a lease assumption, and many
of them—such as the “amount reaffirmed” and the interest
rate—make little sense in that context. 11 U.S.C.
§ 524(k)(3)(C), (k)(3)(E). The mismatch between those
disclosure requirements and leases of personal property is
particularly striking because Congress added the disclosures
to the Bankruptcy Code in 2005, at the same time that it
added section 365(p). See BAPCPA § 203, 119 Stat. at 43–
49. As the bankruptcy court correctly observed, “[i]t is
illogical to assume that Congress would require
reaffirmation in a personal property lease assumption
situation yet require not a single disclosure relevant to a
consumer lease.”

    The historical understanding of lease assumptions by a
trustee further supports our conclusion that lease
assumptions under section 365(p) are not subject to section
524(c)’s requirements for agreements “based on a debt that
is dischargeable.” Before the 2005 amendment, only a
trustee could assume a lease once a debtor entered Chapter 7
bankruptcy. See 11 U.S.C. § 365(a), (d). When a trustee
decided to assume a lease, that assumption was “in effect a
decision to continue performance,” and it “continue[d] the
parties’ rights to future performance under the contract or
lease.” In re Penn Traffic Co., 524 F.3d 373, 378 (2d Cir.
2008). An assumed lease was assumed “subject to all of its
provisions, including the in personam liabilities flowing
from assumption.” Abdemur, 587 B.R. at 172. Significantly,
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP. 13

the breach of an assumed lease became a post-petition debt
under the Code—meaning that it was not dischargeable and
was not subject to section 524(c)’s reaffirmation
requirements. 11 U.S.C. § 365(g)(2). We see no reason to
deviate from that understanding just because a debtor
initiates the lease assumption rather than a trustee. See
Cohen v. de la Cruz, 523 U.S. 213, 221 (1998) (refusing to
“read the Bankruptcy Code to erode past bankruptcy practice
absent a clear indication that Congress intended such a
departure”) (quoting Pa. Dep’t of Pub. Welfare v.
Davenport, 495 U.S. 552, 563 (1990)).

    For similar reasons, we reject Mather’s suggestion that
section 365(p) provides statutory authorization for a form of
“ride-through.” Before 2005, ride-through permitted debtors
to continue payments on a secured debt—most commonly, a
car loan—and maintain possession through bankruptcy if
they did not indicate that they planned to reaffirm the debt
or redeem or surrender the collateral. We need not decide
whether any form of “ride-through” survived the 2005
amendments, a question we previously left open. See
Dumont, 581 F.3d at 1112 n.14. But we agree with Toyota
that the limited circumstances in which courts have allowed
ride-through after 2005 are not presented here because they
involved secured loans, not leases. See In re Moustafi,
371 B.R. 434, 439 (Bankr. D. Ariz. 2007).

    Finally, Mather argues that in light of the statute’s broad
consumer-protection purposes, it would be “ludicrous” to
allow a Chapter 7 debtor—who might be unrepresented,
though Mather was not—to bypass judicial review of a lease
assumption when the Bankruptcy Code requires such review
for reaffirmation agreements. We cannot depart from the
most natural reading of the statutory text in order to advance
our understanding of better policy. “[W]hen ‘the statute’s
14 MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

language is plain, the sole function of the courts’—at least
where the disposition required by the text is not absurd—‘is
to enforce it according to its terms.’” Hartford Underwriters
Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)
(quoting United States v. Ron Pair Enters., Inc., 489 U.S.
235, 241 (1989)).

    The result here is hardly absurd, and the policy
considerations are not as one-sided as Mather suggests. Not
all agreements subject to section 524(c) require judicial
approval. For example, under section 524(c)(6)(B), no court
approval is required for agreements to reaffirm consumer
debts secured by real property. We see no absurdity in
allowing a debtor to assume a car lease without judicial
approval when she can also reaffirm a home mortgage
without judicial approval. In addition, we note that the
provision of the 2005 statute adding section 365(p) was
entitled, “Giving Debtors the Ability to Keep Leased
Personal Property by Assumption.” BAPCPA § 309(b),
119 Stat. at 82; see INS v. Nat’l Ctr. for Immigrants’ Rights,
Inc., 502 U.S. 183, 189 (1991) (“[T]he title of a statute or
section can aid in resolving an ambiguity in the legislation’s
text”). The section title indicates that the purpose of adding
section 365(p) was to give debtors a way to continue using
their leased vehicles—the most common type of leased
personal property—during and after bankruptcy without
engaging in the more onerous requirements of section
524(c). After all, in order to obtain a genuine fresh start after
discharge, many debtors will need to keep their cars so that
they can continue to work. Mather’s interpretation would
frustrate that purpose by eliminating the debtor-friendly
option that Congress provided.
    MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP. 15

                               III

   We next consider whether the parties’ failure to comply
with the procedures of section 365(p) nullifies Mather’s
agreement to assume the Rav4 lease. We conclude that it
does not.

    Toyota and Mather agree that they followed only one of
section 365(p)’s three procedural requirements. In order to
assume a lease, (1) the debtor must “notify the creditor in
writing that the debtor desires to assume the lease”; (2) the
creditor may then “at its option, notify the debtor that it is
willing to have the lease assumed by the debtor and may
condition such assumption on cure of any outstanding
default”; and (3) “[i]f, not later than 30 days after notice is
provided . . . the debtor notifies the lessor in writing that the
lease is assumed,” then “the liability under the lease will be
assumed by the debtor and not by the estate.” 11 U.S.C.
§ 365(p)(2)(A)–(B). Toyota notified Mather that it was
willing to agree to Mather’s lease assumption, satisfying step
two. But Mather initially requested assumption in a phone
call, not in writing (contrary to step one), and she did not
return the lease assumption agreement within 30 days
(contrary to step three).

    Mather’s failure to follow section 365(p)’s requirements
cannot excuse her from the lease assumption to which she
agreed. The Supreme Court has held that “absent some
affirmative indication of Congress’ intent to preclude
waiver, . . . statutory provisions are subject to waiver by
voluntary agreement of the parties.” United States v.
Mezzanatto, 513 U.S. 196, 201 (1995); accord Clark v.
Capital Credit & Collection Servs., Inc., 460 F.3d 1162,
1170 (9th Cir. 2006). To be sure, “a statutory right conferred
on a private party, but affecting the public interest, may not
be waived or released if such waiver or release contravenes
16 MATHER BOBKA V. TOYOTA MOTOR CREDIT CORP.

the statutory policy.” Brooklyn Sav. Bank v. O’Neil, 324 U.S.
697, 704 (1945). Thus, we have held that provisions of the
Bankruptcy Code protecting the interests of third parties may
not be waived. See, e.g., In re Sun Runner Marine, Inc.,
945 F.2d 1089, 1093–94 (9th Cir. 1991) (section 365(c)’s
prohibition on assuming financial accommodation contracts
benefits other creditors, and so may not be waived). But
because a lease assumption under section 365(p) affects no
other creditors’ recovery, neither the Bankruptcy Code nor
our case law prohibits waiver.

    Nor do we have any difficulty concluding that the parties
mutually waived section 365(p)’s writing and timing
requirements here. After declaring her intent to reaffirm the
Rav4 lease in her statement of intention, Mather initiated
contact with Toyota by phone. The requirement that a
request be in writing helps to ensure its genuineness and
offers some protection against hasty or ill-considered
requests. But Mather, who was represented by counsel,
signed the lease assumption agreement after Toyota mailed
it to her. She does not suggest that Toyota wrongfully
induced her to call rather than write in the first instance, nor
does she argue that she did not understand what she was
agreeing to. And although Mather returned the agreement
after the 30-day period, that time limit serves to protect
lessors from belated agreements, so it was Toyota, not
Mather, that had the right to reject the belatedly executed
agreement. We will not excuse Mather from the obligations
of her lease assumption agreement based on procedural
defects that she created and benefited from during her
bankruptcy.

   AFFIRMED.